DETAILED ACTION
The action is responsive to the communications filed on 12/18/2020. Claims 1-23 are pending in the case. Claims 1 and 12 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Song et al. (US Patent Pub. No. 20100332518 A1) discloses classifying messages to generate message groups, displaying display items corresponding to the message groups, where each display item comprises a time region.
You et al. (US Patent Pub. No. 20110258559 A1) discloses selecting a message group, receiving user input for a message, transmitting the message and adding the transmitted message to the message group.
Vanderwende et al. (US Patent Pub. No. 20080281927 A1) discloses a message group display item that contains a tag region including words extracted from messages in the message group where the extraction is based on a number of repetitions of the words in the messages.
Ngwije (US Patent Pub. No. 20100268712 A1) discloses a tag region where the order of the words in the tag region are determined based on the number of repetitions of the words
Newman (US Patent Pub. No. 20020073117 A1) discloses a message group display item that displays a time range for messages in the message group based on a time duration during which messages in the message group are exchanged.
Morris et al. (US Patent Pub. No. 20100031203 A1) discloses opening objects by using a spreading gesture.

Bertram et al. (US Patent No. 5923861) discloses a scroll bar with upper and lower rolled regions and where the regions are further rolled in a direction based on a user scroll event.
However the features of determining a shape of the at least one display item based on a number of the messages in the message group and changing the shape of the at least one display item according to the number of messages being changed when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171